

116 HR 8604 IH: Protecting Essential Workers Act
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8604IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Mr. Kim (for himself and Mr. Schneider) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to maintain an internet clearinghouse of information on suppliers of personal protective equipment needed to prevent the spread of COVID–19 or any other pathogen triggering a public health emergency declaration, including information on the quality and availability of such equipment, and for other purposes.1.Short titleThis Act may be cited as the Protecting Essential Workers Act.2.National COVID–19 personal protective equipment clearinghouse(a)In generalBeginning not later than 2 months after the date of enactment of this Act, the Secretary of Health and Human Services shall establish and maintain an internet clearinghouse of information on suppliers of personal protective equipment needed to prevent the spread of COVID–19 or any other pathogen triggering a public health emergency declaration.(b)RequirementsSubject to subsection (c), the internet clearinghouse established under subsection (a) shall—(1)identify available personal protective equipment by—(A)conducting outbound sourcing to identify manufacturers and distributers of personal protective equipment;(B)soliciting information from manufacturers and distributers of available personal protective equipment;(C)verifying manufacturer and distributer regulatory status;(D)verifying supporting documentation of supplier registration, factory, and product certifications;(E)collecting information on product pricing, minimum order quantities, lead time, supply resilience, and availability; and(F)verifying product prices to ensure that no price violates antiprice gouging laws;(2)provide transparent information about personal protective equipment availability, dissemination, and procurement opportunities by making available information collected pursuant to paragraph (1); and(3)be established in a manner that allows the information collected to be available to the public and government, including—(A)health care providers;(B)workers deemed essential by public officials during the COVID–19 pandemic and any subsequent pandemics triggering public health emergency declarations;(C)any State, local, or Tribal government; and(D)local emergency operations centers and health departments.(c)Inclusion of suppliers only on voluntary basisThe Secretary may include in the internet clearinghouse established under subsection (a) information with respect to a supplier (including any manufacturer or distributor) only if the supplier agrees to be referenced in the clearinghouse, in which case the supplier shall agree to provide to the Secretary the information listed in subsection (b)(1).(d)DefinitionsIn this section:(1)The term personal protective equipment—(A)means equipment designated to protect individuals from the spread of infection or illness, as determined by the Secretary; and(B)includes any such disinfecting wipes, helmets, gloves, face shields, hand sanitizer, goggles, facemasks, protective clothing, and respirators.(2)The term State means the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa.(3)The term Tribal, with respect to a department of health (or health department), includes—(A)Indian Tribes that—(i)are operating 1 or more health facilities pursuant to an agreement under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.); or(ii)receive services from a facility operated by the Indian Health Services; and(B)Tribal organizations (as the term tribal organization is defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) and Urban Indian organizations (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)).(e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section, to be derived exclusively from unobligated amounts in the Public Health and Social Emergency Fund.